DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13 (renumbered 1-11 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a marker coil with spiral coils on opposing sides of a substrate wherein, upon supplying an electric current “electric currents in identical directions flow in the first spiral pattern and the second spiral pattern, respectively, and electric currents in opposite directions flow in the first conductor line and the second conductor line, respectively” in combination with “a convex shape is formed in the substrate, and a hole for engaging the convex shape is formed in the substrate holding part” in combination with other intervening limitations, as in independent claims 1, 10, and 13. In this configuration, magnetic fields may be generated in the coil without being generated in the conductor line without requiring a heavy housing, bending and distortion of the coils can be prevented while being worn, of which is especially advantageous for use in MEG.
Exemplary prior art US 5584838 to Rona teaches coils and conductor lines on a substrate as claimed but does not teach a convex shape formed in the substrate and a 
Exemplary prior art US 20140051044 to Badower teaches a variety of EEG electrodes arranged on a headset with convex part protruding from the substrate and subject holding part attaches to the convex part (Fig. 33). However, Badower does not teach the coil arrangement as claimed, and there would not be any motivation to combine the subject holding part arrangement of Badower with that of Rona’s coils to arrive at the claimed invention, as it would undermine the intended use of Rona’s coils (i.e. to act as a positioning element for inserted tools). There would also not be any motivation to replace Badower’s electrodes with the coil structure of Rona because it would undermine the principle operation of the electrode (i.e. EEG).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799